Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the amendment filed on 3/31/21 claims 1-2 and 17 are amended.  The art rejection over Davancens et al has been withdrawn in view of the amendment.

Allowable Subject Matter
Claims 1-2, 9-10 and 17 are allowed.

The following is an examiner’s statement of reasons for allowance: Prentice et al (US 2005/0235913A1) discloses (see Figs 1B, 2, 15, 16) a discharging apparatus comprising: a gun capable of discharging sealing material to an object (see para[0061]); one or more controllers (202) configured to cause the gun (dispenser 10, 26) and the object to move relatively and a discharge controller configured to control a discharge amount of the material discharged from the dispenser (see para [0010]); and a measuring instrument (vision system or imaging system 100) connected to the one or more controllers, and configured to output a measurement result to the one or more controllers, wherein the one or more controllers are capable of: determining a volume of dispensed material that has been discharged from the dispenser; determining a diameter of the drop that has been discharged from the dispenser based on the measurement result; determining an amount of volume change in the drop based on a difference between the current diameter of the drop and a predetermined target radius .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEWEBDAR T TADESSE whose telephone number is (571)272-1238.  The examiner can normally be reached on 7.00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


YEWEBDAR T. TADESSE
Primary Examiner
Art Unit 1717



/YEWEBDAR T TADESSE/